Title: To James Madison from George Joy, 16 March 1824
From: Joy, George
To: Madison, James


        
          Dear Sir,
          London 16th Mar. 1824
        
        I sent you on the 4th Ult: the Debates on the King’s Speech; and I now cover to your address those on the Motion of the Marquess of Lansdown. I also annex Extracts from my Correspondence with Mr. Adams to which my recollection has been called by the speech of Lord Ellenborough. It is as well to know the true Case; which his Lordship evidently does not know. It is indeed very possible that som⟨e⟩ Officers may have been prevented from embarking for South America by the ostensible measures of the Govt., but it could only have been for want of particular enquiry into their real intentions. Always very faithfully Dr sir, Your friend & Servt.
        
          G. Joy
        
      